Citation Nr: 0534076	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  04-01 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a chronic kidney disorder.  

2.  Entitlement to service connection for chronic bilateral 
hearing loss disability.  

3.  Entitlement to service connection for chronic asbestosis 
claimed as the result of asbestos exposure.  


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from March 1956 to January 
1960.   

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May  2002 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) which determined 
that new and material evidence had not been received to 
reopen the veteran's claim of entitlement to service 
connection for a chronic kidney disorder and denied service 
connection for both chronic bilateral hearing loss disability 
and chronic asbestosis claimed as the result of asbestos 
exposure.  In May 2005, the veteran was afforded a hearing 
before the undersigned Veterans Law Judge sitting at the RO.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

Initially, the Board observes that the veteran's service 
medical records are no longer incorporated into the record.  
The RO's attempts to locate them have been unsuccessful.  In 
August 2002, the veteran requested a complete copy of his 
claims file including his service medical records.  In 
September 2002, the RO sent the requested copies to the 
veteran.  The veteran should be requested to submit copies of 
his service medical records for incorporation into the 
record.  The VA's duty to assist the veteran in the proper 
development of his case is "not always a one-way street" and 
the veteran must be prepared to cooperate with the VA's 
efforts to obtain all relevant evidence.  Olson v. Principi, 
3 Vet. App. 480, 483 (1992).  
Additionally, the veteran's service personnel records have 
not been requested for incorporation into the record.  Such 
documentation would be helpful to determine the nature and 
location of the veteran's military duties.  

At the May 2005 hearing before the undersigned Veterans Law 
Judge, the veteran testified that he had been afforded two VA 
audiological evaluations at the West Palm Beach, Florida, VA 
Medical Center since July 2001.  Clinical documentation of 
the cited treatment is not of record.  The VA should obtain 
all relevant military, VA, and private treatment records 
which could potentially be helpful in resolving the veteran's 
claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

The veteran testified at the hearing on appeal that he was 
exposed to significant shipboard engine noise and gunfire 
during active service.  He has not been afforded a VA 
examination for compensation purposes to determine the nature 
and severity of his claimed bilateral hearing loss 
disability.  The VA's statutory duty to assist the veteran 
includes the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).   

Accordingly, this case is REMANDED for the following action:

1.  Contact the veteran and request that 
he provide (1) copies of his service 
medical records for incorporation into 
the record and (2) information as to all 
treatment of his chronic kidney, 
bilateral hearing loss, and pulmonary 
disabilities including the names and 
addresses of all health care providers.  
Upon receipt of the requested information 
and the appropriate releases, the RO 
should then contact all identified health 
care providers and request that they 
forward copies of all available clinical 
documentation pertaining to treatment of 
the veteran, not already of record, for 
incorporation into the record.  

2.  Contact the National Personnel 
Records Center and request that the 
veteran's service personnel file (201 or 
equivalent) be forwarded for 
incorporation into the record.  

3.  Request copies of all pertinent VA 
clinical documentation pertaining to 
treatment of the veteran dated after June 
2001, including that provided at the West 
Palm Beach, Florida, VA Medical Center 
and not already of record, for 
incorporation into the record.  

4.  Then schedule the veteran for VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of his alleged chronic bilateral 
hearing loss disability.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  

The examiner should advance an opinion as 
to whether it is it more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
hearing loss disability originated during 
active service; is etiologically related 
to the veteran's inservice shipboard 
noise exposure; or is in any other way 
causally related to active service.  

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.

5.  Then readjudicate the issue of 
whether new and material evidence has 
been received to reopen the veteran's 
claim of entitlement to service 
connection for a chronic kidney disorder 
and the veteran's entitlement to service 
connection for both chronic bilateral 
hearing loss disability and chronic 
asbestosis claimed as the result of 
asbestos exposure.  If the benefits 
sought on appeal remain denied, the 
veteran and his accredited representative 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the statement of the case.  
The veteran should be given the 
opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 

